      Case 5:18-cv-00555-XR Document 182 Filed 03/04/20 Page 1 of 9




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                          SAN ANTONIO DIVISION

DONNA WHITE, INDIVIDUALLY AND       )
AS REPRESENTATIVE OF THE ESTATE     )
OF ROY WHITE,                       )
                                    )
     Plaintiff,                     ) CIVIL ACTION NO. 5:19-cv-01291-XR
                                    ) (consolidated with 5:18-cv-555-XR)
     v.                             )
                                    )
UNITED STATES OF AMERICA,           )
                                    )
     Defendant.                     )
                                    )
                                    )




                   UNITED STATES’ MOTION TO DISMISS




                                    1
           Case 5:18-cv-00555-XR Document 182 Filed 03/04/20 Page 2 of 9




                                           STATEMENT

       The present Complaint seeks damages under the Federal Tort Claims Act (FTCA), 28

U.S.C. §§ 1346(b), 2671–2680, for the death of Lula White, who was killed in the November 5,

2017, shooting in the First Baptist Church in Sutherland Springs Texas. However, this

Complaint was not brought by Lula White’s estate, nor by one of her children. Rather, it is

brought by Donna White who is the wife of Lula White’s deceased son, Roy White. Plaintiff

Donna White, individually or on behalf of the estate of her husband, is not entitled to bring suit

for the claims alleged. Moreover, to the extent that this Plaintiff could bring an action, her

claims have not been administratively exhausted.

                                      FACTUAL ALLEGATIONS

       The underlying factual allegations are well known to the court, and have been described

in other filings. The facts that are relevant to this motion are as follows:

       On November 5, 2017, Devin Kelley, a former member of the Air Force, entered the First

Baptist Church of Sutherland Springs in Sutherland Springs, Texas, killed twenty six people and

wounded an additional twenty. 1 Lula White was one of the victims killed in the shooting. 2 Roy

White, the son of Lula White, filed an administrative claim with the Air Force on January 22,

2018. 3 Roy White has since passed away. 4 The present action, commenced on October 30,

2019, was filed by Donna White, the surviving spouse of Roy White. 5 Donna White,



       1
           Compl. at ¶¶ 3.44, 7.1.
       2
           Compl. at ¶ 7.2.
       3
           Compl. at ¶ 10.1; Ex. 1.
       4
           Compl. at ¶ 7.4.
       5
           Compl. at ¶ 7.5.
                                                  2
           Case 5:18-cv-00555-XR Document 182 Filed 03/04/20 Page 3 of 9




individually and as representative of the estate of Roy White “seeks all available damages for the

claims possessed by The Estate of Roy White, for which the Estate is entitled in law and in

equity.” 6 Donna White, individually and on behalf of the estate of Roy White, filed an

administrative claim with the Air Force dated October 30, 2019, the same date that the present

Complaint was filed. 7

                                      LEGAL STANDARD

       Federal Rule of Civil Procedure 12(b)(1) allows a party to challenge a federal court’s

subject matter jurisdiction over a case. Mentis El Paso, LLP v. Health Care Serv. Corp., 58 F.

Supp. 3d 745, 749 (W.D. Tex. 2014). “The party asserting jurisdiction bears the burden of proof

for a Rule 12(b)(1) motion to dismiss.” Id. (citation omitted).

       Federal Rule of Civil Procedure 12(b)(6) allows for dismissal of an action “for failure to

state a claim upon which relief can be granted.” In evaluating a motion to dismiss under Rule

12(b)(6), the Court must construe the complaint liberally and accept all of the plaintiff's factual

allegations in the complaint as true. See In re Katrina Canal Breaches Litigation, 495 F.3d 191,

205 (5th Cir. 2009). The court considers the complaint, documents incorporated into the

complaint by reference, and matters of which a court may take judicial notice. Funk v. Stryker

Corp., 631 F.3d 777, 783 (5th Cir. 2011).

       “It is axiomatic that the United States may not be sued without its consent and the

existence of such consent is a prerequisite for jurisdiction.” United States v. Mitchell, 463 U.S.

206, 212 (1983). “Federal courts are courts of limited [subject matter] jurisdiction,” and as such




       6
           Compl. at ¶ 7.6.
       7
           Ex. 2.
                                                  3
          Case 5:18-cv-00555-XR Document 182 Filed 03/04/20 Page 4 of 9




there is no presumption that the court has jurisdiction. Ziegler v. Champion Mortg. Co., 913

F.2d 228, 229. (5th Cir. 1990). The plaintiff bears the burden of proof on questions of subject-

matter jurisdiction. Menchaca v. Chrylser Credit Corp., 613 F.2d 507, 511 (5th Cir. 1980), cert.

denied, 449 U.S. 953 (1980). In a cause of action based on the Federal Tort Claims Act, the

failure to exhaust administrative remedies is a matter of subject matter jurisdiction. 28 U.S.C. §

2675(a); see also Frantz v. United States, 29 F.3d 222, 224 (5th Cir. 1994).

                                          ARGUMENT

I.     UNDER TEXAS LAW, DONNA WHITE CANNOT BRING A WRONGFUL DEATH CLAIM OR A
       SURVIVORSHIP CLAIM ON BEHALF OF LULA WHITE

       Plaintiff brought this action under the FTCA. Actions under the FTCA are governed by

state law, 28 USC § 1346(b); here, Texas law governs. Plaintiff is seeking damages for the death

of her mother-in-law, Lula White, under the Texas Wrongful Death Statute.

       The Texas Wrongful Death Statute provides:

               (a) An action to recover damages as provided by this subchapter is
               for the exclusive benefit of the surviving spouse, children, and
               parents of the deceased.

               (b) The surviving spouse, children, and parents of the deceased may
               bring the action or one or more of those individuals may bring the
               action for the benefit of all.

               (c) If none of the individuals entitled to bring an action have begun
               the action within three calendar months after the death of the injured
               individual, his executor or administrator shall bring and prosecute
               the action unless requested not to by all those individuals.

               Tex. Civ. Prac. & Rem. Code Ann. § 71.004

       In an action under the Texas Wrongful Death Statute, “[t]he damages awarded shall be

divided, in shares as found by the jury in its verdict, among the individuals who are entitled to

recover and who are alive at that time.” Tex. Civ. Prac. & Rem. Code Ann. § 71.010. “. . . [T]he



                                                 4
          Case 5:18-cv-00555-XR Document 182 Filed 03/04/20 Page 5 of 9




courts of [Texas] have consistently held that since the right of action conferred by the Wrongful

Death statutes is personal and for the sole benefit of the named beneficiary that such cause of

action ceases to exist upon the death of such beneficiary.” Carter v. Van Meter, 495 S.W.2d

583, 586 (Tex. Civ. App. 1973); see also Coffey v. Johnson, 142 S.W.3d 414, 417 (Tex. App.

2004). As such, when a beneficiary dies before damages are awarded, that beneficiary’s claims

are extinguished. Id.

       Here, Plaintiff is not advancing any individual claim on her own behalf. Instead,

Plaintiff’s claims are derived entirely from her husband, Roy White, and she seeks damages “for

the claims possessed by the Estate of Roy White, for which the Estate is entitled in law and in

equity.” Compl. ¶ 7.6. However, Roy White’s wrongful death claims seeking to recover

damages for the death of his mother were extinguished at the time of his death. The Estate of

Roy White therefore does not possess any claims for the wrongful death of Lula White. And, as

Plaintiff is not herself a spouse, child, or parent of Lula White, she is not entitled to recover

anything under the Texas Wrongful Death Statute. To the extent that other beneficiaries might

seek damages for the death of Lula White, the executor or administrator of Lula White’s estate is

the only person who may bring a wrongful death suit on their behalf. See Tex. Civ. Prac. &

Rem. Code Ann. § 71.004(c).

       To the extent that Plaintiff seeks damages under the Texas Survival Statute, her claim

also fails. Under Texas law, “[a] personal injury action survives to and in favor of the heirs,

legal representatives, and estate of the injured person.” Tex. Civ. Prac. & Rem. Code Ann. §

71.021. “The survival cause of action is ‘wholly derivative’ of the deceased’s rights, and the

recoverable damages are those the decedent suffered while alive.” Estate of Howard, 543

S.W.3d 397, 404 (Tex. App. 2018). “Generally only the estate’s personal representative has the



                                                   5
           Case 5:18-cv-00555-XR Document 182 Filed 03/04/20 Page 6 of 9




capacity to bring a survival claim.” Johnston v. Dexel, 373 F. Supp. 3d 764, 784 (S.D. Tex.

2019) (internal citations and quotation marks omitted). “However, circumstances can exist when

an heir may have standing to bring suit on behalf of the decedent's estate. Heirs at law can

maintain a survival suit during the four-year period the law allows for instituting administration

proceedings if they allege and prove that there is no administration pending and none necessary.”

Shepherd v. Ledford, 962 S.W.2d 28, 31–32 (Tex. 1998).

       Thus, only the estate of Lula White or one of Lula White’s heirs would be a proper party

to assert a survival action. Plaintiff has not alleged that she is either an heir of Lula White, or the

representative of Lula White’s estate. Moreover, even if Plaintiff were to allege that she is one

of Lula White’s heirs, she has also failed to allege that there is no administration pending for the

estate of Lula White and that none is necessary. Accordingly, Plaintiff cannot maintain her suit

under as either a wrongful death action or as a survival action, and the suit must be dismissed.

II.    PLAINTIFF FAILED TO EXHAUST HER ADMINISTRATIVE REMEDIES

       In any event, Plaintiff’s claims have been brought prematurely. A jurisdictional

prerequisite to bringing an action against the United States under the FTCA is that the claimant

must present a claim to the appropriate federal agency; the claim must be either denied or six

months must pass after the filing of the claim before a complaint may be brought. 28 U.S.C. §

2675(a).

       Here, the Complaint references a claim presented to the United States Air Force on

January 22, 2018. This claim was on behalf of “Roy White, individually and as representative of

the estate of Lula White.” Ex. 1. The present Complaint was filed by “Donna White

individually and as representative of the estate of Roy White.” Another administrative claim was

submitted by “Donna White, individually and as representative of the estate of Roy White”; that



                                                   6
          Case 5:18-cv-00555-XR Document 182 Filed 03/04/20 Page 7 of 9




claim was dated October 30, 2019. Ex. 2. Donna White, individually, has failed to

administratively exhaust her claims. The claim filed on October 30, 2019, the same date that the

present Complaint was filed, clearly does not meet the jurisdictional prerequisite that a claim

must be denied, or six months must pass, before an administrative claim can be deemed denied

and a complaint may be filed.

       Roy White’s estate has no claims to pursue. Roy White’s individual claim for wrongful

death ended at his death. Carter, 495 S.W.2d at 586. Further, Roy White, individually, did not

have the capacity to bring suit for a survival action. See Shepherd, 962 S.W.2d at 31–32

(“circumstances can exist when an heir may have standing to bring suit on behalf of the

decedent's estate” (emphasis added)). Rather, Roy White could only bring a survival action in

his capacity as personal representative of Lula White’s estate. Plaintiff, however is not

purporting to act on behalf of Lula White’s estate, only on behalf of Roy White’s estate.

Accordingly, Plaintiff has failed to exhaust her claims. See McNeil v. United States, 508 U.S.

106 (1993); Reynolds v. United States, 748 F.2d 291 (5th Cir. 1984).

                                         CONCLUSION

       For the foregoing reasons, this action should be dismissed with prejudice.

Dated: March 4, 2020                          Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General
                                              Civil Division

                                              JOHN F. BASH
                                              United States Attorney
                                              Western District of Texas

                                              JAMES G. TOUHEY, JR.
                                              Director, Torts Branch
                                              Civil Division



                                                 7
Case 5:18-cv-00555-XR Document 182 Filed 03/04/20 Page 8 of 9




                           JOHN PANISZCZYN
                           Civil Chief
                           United States Attorney’s Office
                           Western District of Texas

                           STEPHEN E. HANDLER
                           Senior Trial Counsel, Torts Branch
                           Civil Division

                     By:   /s/ Paul David Stern
                           PAUL DAVID STERN
                           AUSTIN L. FURMAN
                           JOCELYN KRIEGER
                           Trial Attorneys, Torts Branch
                           United States Department of Justice
                           Civil Division

                           Counsel for the United States of America




                              8
          Case 5:18-cv-00555-XR Document 182 Filed 03/04/20 Page 9 of 9




                                  CERTIFICATE OF SERVICE

       I certify that on March 4, 2020, I electronically filed the foregoing with the clerk of court

by using the CM/ECF system, which will send a notice of electronic filing to all counsel of

record and any other electronic filer as of the time of the filing.

 Thomas J. Henry                                       Robert C. Hilliard
 Bar No. 09484210                                      Bar No. 09677700
                                                       bobh@hmglawfirm.com
 Marco A. Crawford
 Bar No. 24068756                                      Catherine D. Tobin
                                                       Bar No. 24013642
 Dennis J. Bentley                                     catherine@hmglawfirm.com
 Bar No. 24079654
                                                       Marion Reilly
 The Law Offices of Thomas J. Henry                    Bar No. 24079195
 521 Starr Street                                      marion@hmglawfirm.com
 Corpus Christi, TX 78401
 Telephone: 361-985-0600                               Hilliard Martinez Gonzales LLP
 Facsimile: 361-985-0601                               719 S. Shoreline Blvd.
 Email: mcrawford-svc@tjhlaw.com                       Corpus Christi, TX 78401
                                                       Telephone: 800-334-3298



                                                         /s/ Paul David Stern
                                                         PAUL DAVID STERN
                                                         Trial Attorney, Torts Branch
                                                         Attorney for Defendant




                                                   9
